DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
The preliminary amendment filed October 21, 2021 is acknowledged.  Claims 1-30 have been canceled in favor of new claims 31-50.
Priority
This application has been filed as a division of U.S. Patent Application Serial No. 17/103,741, which is a division of U.S. Patent Application Serial No. 15/962,018 which is a division of U.S. Patent Application Serial No. 14/982,466 which claims priority to U.S. Provisional Application Nos. 62/097,199 and 62/099,636.  These applications have been reviewed.
Information Disclosure Statement
The information disclosure statement filed March 6, 2022 has been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Since this application is a continuation application filed under 37 CFR 1.53 (b), the examiner has considered information, which has been considered by the Office in the parent applications. Such information need not be resubmitted in the continuing application unless the applicant desires the information to be printed on the patent.
Copies of references cited by applicant in accordance with MPEP  § 609, § 707.05(b) and § 708.02 are not furnished to applicant with the Office action. Additionally, copies of references cited in continuation applications if they had been previously cited in the parent application are not furnished.
Drawings
The drawings received October 12, 2021 are acceptable for examination purposes.
Specification
The specification received October 12, 2021 has been reviewed for examination purposes.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,985,263. Although the claims at issue are not identical, they are not patentably distinct from each other.
As to instant claim 31, U.S. Patent No. 9,985,263 claims a coated battery separator comprising a microporous polyolefin separator coated on at least one side with the polylactam of claim 1 which includes polymers containing an amide functional group, and polyvinylpyrrolidone (PVP) or polyvinyl caprolactam (PVCap) which are polymers containing an amide functional group (see claims 1-2).
	As to instant claims 32-33, the coating is on one or both sides of the membrane (see claim 1).
	As to instant claim 34, the coating is a mixture of PVP and a ceramic material (see claims 2, 10).
	As to instant claim 35, polyvinyl pyrrolidone (PVP) is a polymer containing a cyclic amide functional group (see claim 2).
	As to instant claim 37, the coating is a mixture of PVP and a ceramic material (see claims 2, 10).
As to instant claim 39, the coating is an aqueous polymer slurry (see claim 4).
As to instant claims 40-43, the claims are interpreted as product by process type claims as the type of medium of the coating is a process step and the solvent is effectively removed from the system during drying.  Similarly, U.S. Patent No. 9,985,263 claims that the medium is an aqueous medium (see claim 4).
As to instant claims 44-47, polyvinyl pyrrolidone (PVP) is a polymer containing a cyclic amide functional group and, being the same material as the instant invention, has the same glass transition temperature as in claims 44-47 (see claims 1-2).
As to claims 36, 38 and 48-50, while U.S. Patent No. 9,985,263 does not claim the particular ceramic material (claims 36, 38) or of the battery type (claims 48-50), such differences are not substantial enough to distinguish the instant claims from that of U.S. Patent No. 9,985,263 as ceramic materials such as silicon oxide, aluminum oxide, titanium oxide, zirconium oxide are notoriously well-known ceramic materials for battery separator systems and the application of the battery separator of U.S. Patent No. 9,985,263 in lithium ion batteries would have also been readily within the skill of the ordinary worker in the art given the nature of the invention of U.S. Patent No. 9,985,263.
Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,879,514. Although the claims at issue are not identical, they are not patentably distinct from each other.
As to instant claim 31, U.S. Patent No. 10,879,514 claims a coated battery separator comprising a microporous polyolefin separator coated on at least one side with the polylactam of claim 1 which includes polymers containing an amide functional group, and polyvinylpyrrolidone (PVP) or polyvinyl caprolactam (PVCap) which are polymers containing an amide functional group (see claims 1-2).
	As to instant claims 32-33, the coating is on at least one side of the membrane and reasonably obvious to one of ordinary skill in the art to coat one or both sides of the membrane (see claim 1).
	As to instant claim 34, the coating is a mixture of PVP and a ceramic material (see claims 2, 10).
	As to instant claim 35, polyvinyl pyrrolidone (PVP) is a polymer containing a cyclic amide functional group (see claim 2).
	As to instant claim 37, the coating is a mixture of PVP and a ceramic material (see claims 2, 10).
As to instant claim 39, the coating is an aqueous polymer slurry (see claim 4).
As to instant claims 40-43, the claims are interpreted as product by process type claims as the type of medium of the coating is a process step and the solvent is effectively removed from the system during drying.  Similarly, U.S. Patent No. 10,879,514 claims that the medium is an aqueous medium (see claim 4).
As to instant claims 44-47, polyvinyl pyrrolidone (PVP) is a polymer containing a cyclic amide functional group and, being the same material as the instant invention, has the same glass transition temperature as in claims 44-47 (see claims 1-2).
As to claims 36, 38 and 48-50, while U.S. Patent No. 10,879,514 does not claim the particular ceramic material (claims 36, 38) or of the battery type (claims 48-50), such differences are not substantial enough to distinguish the instant claims from that of U.S. Patent No. 9,985,263 as ceramic materials such as silicon oxide, aluminum oxide, titanium oxide, zirconium oxide are notoriously well-known ceramic materials for battery separator systems and the application of the battery separator of U.S. Patent No. 10,879,514 in lithium ion batteries would have also been readily within the skill of the ordinary worker in the art given the nature of the invention of U.S. Patent No. 10,879,514.
Claims 31-50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of copending Application No. 17/103,741 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
As to instant claim 31, copending Application No. 17/103,741 claims a coated battery separator comprising a microporous polyolefin separator coated on at least one side with the polylactam of claim 1 which includes polymers containing an amide functional group, and polyvinylpyrrolidone (PVP) or polyvinyl caprolactam (PVCap) which are polymers containing an amide functional group (see claims 1-2).
	As to instant claims 32-33, the coating is on one or both sides of the membrane (see claim 1).
	As to instant claim 34, the coating is a mixture of PVP and a ceramic material (see claims 2, 10).
	As to instant claim 35, polyvinyl pyrrolidone (PVP) is a polymer containing a cyclic amide functional group (see claim 2).
	As to instant claim 36, the ceramic materials include the same materials (see claim 11).
	As to instant claim 37, the coating is a mixture of PVP and a ceramic material (see claims 2, 10).
	As to instant claim 38, the ceramic materials include the same materials (see claim 11).
As to instant claim 39, the coating is an aqueous polymer slurry (see claim 5).
As to instant claims 40-43, the claims are interpreted as product by process type claims as the type of medium of the coating is a process step and the solvent is effectively removed from the system during drying.  Similarly, copending Application No. 17/103,741 claims that the medium is an aqueous medium (see claim 5).
As to instant claims 44-47, polyvinyl pyrrolidone (PVP) is a polymer containing a cyclic amide functional group and, being the same material as the instant invention, has the same glass transition temperature as in claims 44-47 (see claims 1-2).
As to claims 48-50, the battery is a lithium rechargeable battery which would have include lithium ion batteries (see claim 40).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan et al. (U.S. Patent Application No. 2011/0229768).
	As to claim 31, Pan discloses a coated battery separator comprising a microporous polyolefin separator coated on at least one side with polyvinyl pyrrolidone (PVP, which is a polymer containing an amide functional group; See Example 1).
	As to claims 32-33, the coating is on one or both sides of the membrane (abstract, paras. [0011], [0026]).
	As to claim 34, the coating is a mixture of PVP and a ceramic material (Example 1, paras. [0070]-[0079]).
	As to claim 35, polyvinyl pyrrolidone (PVP) is a polymer containing a cyclic amide functional group.
	As to claim 36, the ceramic material can be an array of materials including aluminum oxide, titanium oxide, zirconium oxide and, zirconium oxide in Example 1 (paras. [0052] and [0072]).
	As to claim 37, the coating is a mixture of PVP and a ceramic material (Example 1, paras. [0070]-[0079]).
As to claim 38, the ceramic material can be an array of materials including aluminum oxide, titanium oxide, zirconium oxide and, zirconium oxide in Example 1 (paras. [0052] and [0072]).
As to claim 39, the coating is an aqueous polymer slurry (paras. [0070]; [0074]).
As to claims 40-43, the claims are interpreted as product by process type claims as the type of medium of the coating is a process step and the solvent is effectively removed from the system during drying.  Similarly, Pan discloses drying the coated product (para. [0077]) but further teaches that the coating applied to the separator is an aqueous medium (Example 1, para. [0074] for example).
As to claims 44-47, polyvinyl pyrrolidone (PVP) is a polymer containing a cyclic amide functional group and, being the same material as the instant invention, has the same glass transition temperature as in claims 44-47.
As to claims 48-50, the separator of Pan is employed in a lithium ion battery (paras. [0007]; [0029]; [0130]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725